DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Claim amendment filed on 10 October 2022 is acknowledged. Claims 1 and 2 were amended. Claims 3 and 4 are original. Claims 1-4 are pending. 

Priority
	The application was filed on 22 August 2022 and claims priority to US provisional application 62/721,243 filed on August 22, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
	The rejection of claim 1 under 35 U.S.C § 112(b) previously of record is withdrawn after the amendment of claim 1 filed on 10 October 2022, in which  “said breast cancer cells” in line 2 was muddied to delete “said”  which provides appropriate correction to overcome the rejection for insufficient antecedent basis. 

Claim interpretation
	As stated in the action of previous record (issued 9 June 2022), the following interpretations apply:
The invention, as set forth in claim 1, is understood to be a method of treating breast cancer in a patient comprising administering Trastuzumab, which is a monoclonal antibody biologic specific for Human Epidermal Growth Factor Receptor 2 (HER2), with cold atmospheric plasma (hereinafter referred to as “CAP”).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of claim 1 is that CAP is administered after treatment with Trastuzumab, as the claim specifies the actions in sequence and that CAP treatment is intended to overcome Trastuzumab resistance. 
Regarding claim 1, the phrase “Trastuzumab invalidity” is understood to refer to the fact that patients with TNBC or negative HER2 status do not benefit from Trastuzumab because it targets the hormone receptor HER2 and TNBC patients are HER2- (negative). As such, these patient do not qualify for Trastuzumab and are termed Trastuzumab invalid.  In contrast, “Trastuzumab resistance” is understood to refer to patients that have become resistant to the effects of Trastuzumab therapy after having received it for HER2+ (positive) breast cancer.
Claim 2 is directed to the steps of a protocol used to determine the “median infective doses that will infect 50% of a treatment group” (ID50) in order to receive Trastuzumab concomitantly with CAP. This is based on the teachings of the Specification, which indicate that established breast cancer cell lines, which are used as testing reagents, are treated with Trastuzumab and CAP and compared (page 18, para. [0058]). The instant Specification defines the ID50 value as “the median infective dose that will infect 50% of the experimental group,” (page 18, para. [0059]). The ID50 values are determined in the Specification using a comparative MTT assay which is known in the art (page 18, para. [0058]).
When read in light of the Specification, it is understood that the treating step of claim 2 requires concomitant administration of CAP with Trastuzumab. For the purposes of this Office Action, the examiner is interpreting the claim term “ID50 value” as the median duration of treatment necessary to decrease the viability of cells by 50%, with respect to CAP, and as the median dose level that results in 50% cell cytotoxicity in vitro as normalized against non-treated cells, with respect to Trastuzumab. This interpretation is based on the prior art, which teaches similar calculations for determining the recommended clinical doses of CAP and Trastuzumab. 
Claims 3 and 4 recite treatment of cells based on the status of the HER2 receptor. Both HER2+/-positive and negative cells are treated. In depending from independent claim 2, the scope of claims 3 and 4 is restricted to the treatment of samples of cancer cell lines. It is understood that Applicant has suggested that pre-treatment with CAP will induce intracellular oxidative stress as well as upregulate HER2, such that HER2-negative cancer cells will become vulnerable to Trastuzumab/Herceptin® See Specification at page 4, paragraph [0011]: “For HER2-negative cancer cells, the utilization of cold plasma not only will stimulate intracellular ROS generation, but also alter the cell signaling pathways which will overexpress HER2 receptor.”

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Section [0001]
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: 
André et al., 2014, “Everolimus for women with trastuzumab-resistant, HER2-positive, advanced breast cancer (BOLERO-3): a randomised, double-blind, placebo-controlled phase 3 trial.” The lancet oncology, 15(6), pp. 580-591 (PTO-892; hereinafter “André”), in view of
Dai et al., 2018, “The emerging role of gas plasma in oncotherapy.” Trends in biotechnology, 36(11), pp.1183-1198 (PTO-892; hereinafter “Dai”). 

Andre teaches that metastatic breast cancer in most patients who have received Trastuzumab will eventually progress because of the development of de-novo or secondary resistance (page 580, col. 1, para. 1). Andre teaches that patients can become resistant to Trastuzumab because their cancers mutate to evade Trastuzumab (page 580, col. 2, para. 1, lines 1-4). 
Andre does not teach the combination of Trastuzumab and cold atmospheric plasma (“CAP”) to overcome Trastuzumab invalidity or resistance. 
Dai teaches the combination of CAP with targeted therapies to overcome treatment resistance (page 1192, 5th paragraph, line 3). Dai teaches that that CAP can be applied to tumors that mutate to evade the interaction of the active agent (page 1192, 5th paragraph, lines 1-2). Dai teaches the synergistic effect of CAP with chemotherapy agents (page 1191, 2nd paragraph, lines 1-2). Dai teaches that CAP may enhance the efﬁcacy of the chemotherapy, which would allow for reduced dosing, and subsequent reduction in treatment toxicity (page 1192, 5th paragraph, lines 7-8).
It would have been prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the instant application to have combined the teachings of Andre, regarding using Trastuzumab in combination with another agent for women with Trastuzumab-resistant breast cancer, with the teachings of Dai, regarding combining CAP with targeted therapies to overcome treatment resistance, to arrive at the inventive concept of claim 1 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use CAP in the method of Andre because Dai teaches that CAP may enhance the efﬁcacy of the chemotherapy, which would allow for reduced dosing, and subsequent reduction in treatment toxicity (page 1192, 5th paragraph, lines 7-8). Additionally, Dai teaches that CAP gives a synergistic effect with chemotherapy agents (page 1183, 2nd paragraph, final sentence; and page 1191, 2nd paragraph, lines 1-2). One of ordinary skill would have had a reasonable expectation of success in using CAP to treat the particular patient population identified in Andre because Dai teaches that CAP can be combined with targeted chemotherapy to overcome resistance in cases where tumors mutate to evade interaction with the active agent (page 1192, 5th paragraph, lines 1-2). Thus, claim 1 is seen to be prima facie obvious over the combined teachings of Andre, in view of  Dai.

Section [0002]
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Xu et al., 2018, “Quantitative assessment of cold atmospheric plasma anti‐cancer efficacy in triple‐negative breast cancers.” Plasma Processes and Polymers, 15(8):1800052 pp. 1-11 (PTO-892; hereinafter “Xu”), in view of
Dai et al., 2018, “The emerging role of gas plasma in oncotherapy.” Trends in biotechnology, 36(11), pp.1183-1198 (PTO-892; hereinafter “Dai”), in view of 
Corsini et al., 2003, “Stroma cells: a novel target of herceptin activity.” Clinical cancer research, 9(5), pp.1820-1825, (PTO-892; hereinafter “Corsini”).
Xu teaches the use of CAP in seven breast cancer cell lines including four triple-negative cell lines (SUM149PT, SUM159PT, MDAMB231, MDAMB436), one luminal (MCF7), and one HER2 positive cell line (SKBR3) (Xu at page 2, col. 2, 2nd paragraph). Xu teaches that HER2+ and HER2- cells were treated with PAM, which is CAP on culture media (Xu at page 2, col. 1, 1st paragraph); cells used in study, page 2, under “2.2 Cell culture”). Xu teaches different PAM parameters used on cultured breast cancer cells and indicates the cell viability in Figure 2. Different parameters are defined in Supplementary Table S1. Xu used the cell viability assays to determine that the optimal conditions for killing HER2 positive and negative cells were T1, T7 and T9, under which cells’ viabilities were reduced to 39.3%, 46.4%, and 34.4%, respectively (Figure 2G; page 4, col. 3, 3rd paragraph). Absorbance was measured at 450 nm using the EZ Read 800 microplate reader, and the data was stored electronically to calculate ID50 values using mathematical models (Xu at page 3, col. 2, para. 1, “2.6 Linear model construction”). Xu further teaches plotting the data graphically in order to determine dosing of CAP as oncotherapy (Xu at page 4, col. 1, 3rd paragraph, “2.7.3 Normality test”).
While Xu teaches treatment of HER2+/- (positive and negative) breast cancer cells with CAP, and the calculation of ID50 values for CAP in breast cancer cells, the teachings of Xu differ from that of the instantly claimed invention in that Xu does not teach treating the cells with the particular combination of CAP plus Trastuzumab, or the calculation of ID50 values for Trastuzumab, and the storage of those values in an electronic medium.
Dai teaches the combination of CAP with targeted chemotherapies (page 1192, 5th paragraph, line 3). Dai teaches that CAP may enhance the efﬁcacy of the chemotherapy, resulting in synergistic effects (page 1192, 5th paragraph, lines 7-8; and page 1191, 2nd paragraph, lines 1-2).
Corsini teaches that HER2+ and HER2- cells were treated with Trastuzumab (Herceptin (“HER”) at page 1821, col. 1, 3rd paragraph, “HER Treatment of L87/4, L88/5, and Breast Cancer Cell Lines”). Corsini teaches calculating ID50 values for Trastuzumab in breast cancer cells, where ID50 represents the concentration at which 50% of cells survive (Figure 1, legend). Corsini teaches “storing the calculated values in an electronic storage” because Corsini teaches that dose response curves were produced using a standard software program (SAF) and the ID50 of breast cancer cell lines was calculated from graphical analysis using the software (page 1821, col. 2, 3rd paragraph).
It would have been prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the instant application to have combined the teachings of Xu, regarding the treatment of cells from HER2 +/- (positive and negative) breast cancer cell lines with CAP/PAM, and calculation of ID50 under different treatment parameters, with the teachings of Dai, regarding the combination of CAP with targeted chemotherapies such as Trastuzumab, with the teachings of Corsini, regarding calculating ID50 values for Trastuzumab and storing the calculated values electronically, to arrive at the subject matter of instant claims 2-4 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to treat breast cancer cells from breast cancer cell lines with CAP/PAM as taught in Xu because Xu teaches that CAP was effective against HER2 positive, and HER2 negative cell lines. One of ordinary skill in the art would have been motivated to add Trastuzumab to the treatment of HER2 positive and HER2 negative cells as taught in Xu because Dai teaches that CAP can be combined with targeted chemotherapies (page 1192, 4th paragraph, lines 7-8). One of ordinary skill in the art would have had a reasonable expectation of success in adding Trastuzumab to the treatment of cells with CAP/PAM as taught in Xu because Dai teaches that CAP may enhance the efﬁcacy of chemotherapy, resulting in synergistic effects (page 1183, 2nd paragraph, final sentence; and page 1192, 5th paragraph, lines 7-8). One of ordinary skill in the art could have calculated ID50 values for Trastuzumab and CAP and stored these values electronically based on the combined teachings of Xu and Corsini. As regards the final step of claim 2, treating cancer cells concomitantly with Trastuzumab and CAP at the stored ID50 values, Dai provides motivation for this combination in teaching that that CAP may enhance the efﬁcacy of chemotherapy, resulting in synergistic effects (page 1183, 2nd paragraph, final sentence; and page 1192, 5th paragraph, lines 7-8). Therefore, the invention as a whole is prima facie obvious over the combined teachings of the Xu in view of Dai in view of Corsini.

Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive.  
Claim 1 was rejected under 35 U.S.C § 103 as being obvious over André in view of Dai. Claims 2-4 were rejected under 35 U.S.C § 103 as being obvious over Xu in view of Dai and Corsini.   
Regarding these rejections, applicant argues that the Dai reference was published in November 2018 and since the application claims benefit to US provisional application 62/721,243 filed on August 22, 2018  and for that reason the Dai reference is not prior art to the present invention (Page 1 of the response, last paragraph). However, the Dai reference was published online on 20 July 2018 which constitute prior art over the present invention.  In addition, applicant amendment of the claims do not add any new limitations and only correct a 35 U.S.C § 112(b) rejection that was withdrawn and minor issues previously objected. For these reasons, the 35 U.S.C § 103 rejections are maintained without any modifications. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.R./               Examiner, Art Unit 1647                                                                                                                                                                                         /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647